Citation Nr: 1117340	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  08-21 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for chronic epididymitis (claimed as bilateral testicular condition).

2.  Entitlement to service connection for hernia, lower extremity.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for low back disability.

6.  Entitlement to service connection for left ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The appellant had active service from August 1979 to August 1982, from March 1986 to December 1989, and from December 1990 to January 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In August 2007, the RO, in pertinent part, denied entitlement to service connection for bilateral hearing loss, tinnitus, a lower back condition, and a left ankle condition.  The Veteran filed a notice of disagreement with respect to these issues in January 2008, and the RO issued a statement of the case dated in May 2008.  The Veteran submitted a substantive appeal in July 2008, in which he also requested to testify at a video conference hearing before the Board at the local regional office.

In March 2010, the RO granted entitlement to service connection for chronic epididymitis (claimed as bilateral testicular condition), and evaluated the condition as 10 percent disabling.  The RO also granted entitlement to service connection for erectile dysfunction as secondary to epididymitis, and granted entitlement to special monthly compensation based on loss of use of creative organ.  The RO denied entitlement to service connection for hernia condition, lower extremity.  The Veteran filed a notice of disagreement regarding the evaluation of the service-connected epididymitis and the denial of service connection for the hernia condition.  The RO issued a statement of the case dated in August 2010, and the Veteran submitted a substantive appeal dated in August 2010, in which he requested to testify at a video conference hearing before the Board.
 
In March 2011, the Veteran testified at a hearing before the Board regarding the issues of entitlement to a higher initial evaluation for epididymitis.  At the hearing, the issue of entitlement to service connection for hernia, lower extremity, was withdrawn.  The issues of entitlement to service connection for hearing loss, tinnitus, a low back disability, and a left ankle disability, were not addressed in the March 2011 hearing.  A transcript of these proceedings has been associated with the Veteran's claims file. 

The issues of entitlement to service connection for hearing loss, tinnitus, a low back disability, and a left ankle disability, and the claim for an initial evaluation in excess of 10 percent for chronic epididymitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In his March 2011 testimony before the Board, and prior to the promulgation of a decision in the appeal, the Veteran notified VA that he wished to withdraw his claim of entitlement to service connection for a hernia condition, lower extremity.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran (or his or her representative) concerning the issue of entitlement to service connection for a hernia condition, lower extremity, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of claim for service connection 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In this case, the record indicates that in his March 2011 testimony before the Board, the Veteran withdrew his appeal as to the claim of entitlement to service connection for a hernia condition, lower extremity.  The written transcript of that hearing is associated with the claims file.

Based on the foregoing, the Board finds that there remain no allegations of errors of fact or law for appellate consideration as to the claim of entitlement to service connection for a hernia condition, lower extremity.  Accordingly, the Board does not have jurisdiction to review the claim, and it is dismissed.


ORDER

The appeal concerning the claim of entitlement to service connection for a hernia condition, lower extremity, is dismissed.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.
First, the Board notes that, in his substantive appeal dated in July 2008, the Veteran requested an opportunity to testify at a videoconference hearing before the Board regarding the appealed issues of entitlement to service connection for bilateral hearing loss, tinnitus, a bilateral hearing loss, and a left ankle disability.  The Veteran was afforded an opportunity to testify before the Board in March 2011, but the issues of service connection for hearing loss, tinnitus, a low back disability, and a left ankle disability were not addressed in that hearing.  Rather, the hearing addressed only the Veteran's other appealed claim, entitlement to a higher initial evaluation for chronic epididymitis.  The Veteran should be afforded the opportunity to appear at a hearing conducted before a Veteran's Law Judge regarding his hearing loss, tinnitus, low back disability, and left ankle claims.  Accordingly, these issues must be returned to the RO.  
 
Next, the Board notes that the Veteran, in testimony before the Board, indicated that his service-connected chronic epididymitis is worse than it was at the time of his most recent VA examination.  Specifically, the Veteran testified that the growth on his testicle was very painful and sensitive to touch, and that it caused problems with urination.  The Veteran testified that he would like an additional examination with specific attention given to the growth.  Based on the Veteran's testimony, the Board finds that the Veteran should be afforded contemporaneous a VA examination in order to determine the current level of his service-connected epididymitis.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Prior to affording the Veteran additional VA examinations, the RO should associate with the Veteran's claims file records of the Veteran's treatment for his claimed disability.  Here, the Board notes that the Veteran has been treated at the Muskogee VA Medical Center.  Records from this facility dated since August 2010 should be associated with the Veteran's claims file.  The Veteran should also be afforded an opportunity to submit additional medical evidence relevant to his claim that may not be associated with the claims file.  

Additionally, the Veteran has reiterated that he was treated at the Tulsa VA Medical Center outpatient clinic in the 1990s.  The record reflects that the VA Medical Center in Muskogee has indicated that it has no outpatient treatment records for the Veteran prior to 2003, the dates of the earliest treatment records associated with the claims file.  Specific search for records prior to 2003 at the Tulsa VA outpatient clinic, and documentation of the results of that search, should be conducted.

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.   The Veteran should be asked to clarify in writing whether he wishes to provide videoconference testimony before the Board with respect to the issues of entitlement to service connection for bilateral hearing loss, tinnitus, a low back disability, and a left ankle disability, as requested in July 2008 substantive appellant. If so, he should be scheduled for the requested hearing following the appropriate procedures under 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.704.  

2.  The agency of original jurisdiction should request that the Tulsa VA Medical Center search for records for the Veteran prior to 2003, including during the period from 1993 to 1995.  

3.  The RO should contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disabilities.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing. The Veteran may submit medical records directly to VA.

4.  The Veteran's records from the Muskogee VA Medical Center dated since August 2010 should be associated with the claims file.  

5.  After the development directed above has been completed, the Veteran should be afforded a VA examination in order to assess the current nature and severity of his service-connected chronic epididymitis.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner must state that the examination report that the claims file was reviewed.  The examiner should provide a thorough report regarding the Veteran's disability picture, to include any and all related symptoms, including a description of pain and flare-ups of pain. 

Specifically, the examiner should state if the Veteran's disability results in urine leakage, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials, and if so, the examiner should state the frequency with which absorbent materials are changed.  

The examiner should state if the Veteran's disability results in urinary frequency, and should specify the daytime voiding interval, and the nighttime interval between voiding.  

The examiner should state if the Veteran's disability results in obstructed voiding with urinary retention requiring intermittent or continuous catheterization, or marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post-void residuals greater than 150 cubic centimeters (cc's); (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc's per second); (3) recurrent urinary tract infections secondary to obstruction; (4) stricture disease requiring periodic dilatation every 2 to 3 months.

The examiner should state if the Veteran's disability requires long term drug therapy, hospitalizations, and/or intermittent intensive management, or if the condition is manifested by recurrent symptomatic infection requiring frequent hospitalization (greater than two times/year), and/or continuous intensive management.

The examiner should state if the Veteran's disability results in hypertension. Albuminuria, edema, or decrease in kidney function.  

In this case, the examiner should specifically comment on the Veteran's symptoms outlined in his testimony before the Board, with specific attention given to the "growth" on his testicle, its diagnosis, and its affect on his functioning.  The examiner should also indicate the effect the disability has, if any, on the Veteran's current level of occupational impairment.  Specifically, the examiner should render an opinion as to whether service-connected disability causes marked interference with employment. 

A complete rationale for all opinions expressed must be included in the examination report.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

6.  When the development requested has been completed, the case should again be reviewed by the RO/AMC.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


